 In the Matter of IRWIN AUGER BIT COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL WORK-ERS OF AMERICA(UAW-CIO)Case No 9-R-2098.-Decided June 3, 1946Messrs. Peck, Shafferand Williams,byJohn C. Taylor,of Cincinnati,Ohio,andMessrsRay Fisherand E.L. Bangham,ofWilmington,Ohio, for the Company.Mr. SolGoodman,of Cincinnati,Ohio,andMr.GeorgeWilkin,ofDayton, Ohio, for the CIO.Mr.William V.Montague,of Cincinnati,Ohio, for the AFL.Mr Benj.E Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automobile,Aircraft and Agricultural ImplementWorkers of America (UAW-CIO), herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofIrwin Auger Bit Company, Wilmington, Ohio, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Harold M. Weston, Trial Examiner.The hearing was held at Cincinnati, Ohio, on May 3, 1946. The Com-pany, the CIO, and the International Union, United AutomobileWorkers of America, A. F. of L., herein called AFL, appeared andparticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.68 N. L. it B, No. 60.447 448DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYIrwin Auger Bit Company, an Ohio corporation, with its office andplant located atWilmington, Ohio, is engaged in the manufacture, sale,and distribution of auger bits, screw drivers, and related items. Duringthe calendar year of 1945, the Company purchased raw materials valuedin an amount exceeding $200,000, approximately 60 percent of whichwas shipped to its plant from points outside the State of Ohio. Duringthe same period, it sold finished products valued in an amount exceeding$900,000, at least 90 percent of which was shipped to points outside theState of Ohio.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural Im-plementWorkers of America, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.InternationalUnion, United AutomobileWorkers of America, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company."III.THE QUESTION CONCERNING REPRESENTATIONOn March 14, 1946, the CIO requested recognition as the exclusivebargaining representative for the Company's employees. The Companyrefused such recognition on the ground that there was an existing col-lective bargaining agreement between the Company and the AFL.On February 7, 1945, after the AFL had been certified as the bar-gaining representative of the Company's employees pursuant to a con-sent election conducted by the Board, the Company and the AFLentered into a written bargaining contract. The contract was to be effec-tive for a period of 1 year and indefinitely thereafter unless 60 days'notice be given by one of the parties of a desire to terminate or modifyIAlthoughtheremay be a considerable group of employees who are dissatisfied with therepresentation accorded them bytheAFL, wefind that the record does not support thecontentionof the CIO that the AFL has become defunct oris otherwise incapableof function-ing as the bargaining representativeof the Company's employees. IRWIN AUGER BIT COMPANY449the agreement.2 The Company and the AFL contend that the fore-going contractisa barto a present determination of representatives.However, in view of the fact that the contract has been in force for 1year and is now one of indefinite duration, we find that it does not con-stitute a bar to the instant proceeding .3A statement of a Board agent, introduced into evidence at the hearing,indicates that the CIO represents a substantial number of employeesin the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree generally that all production,mechanical,and main-tenance employees,including shipping room employees but excludingoffice and supervisory employees constitute an appropriate unit.Theydisagree,however,as to the guards;the AFL and the Company wouldexclude them and the CIO urges their inclusion.The record discloses that the Company has three guards who patrolthe plant on three successive 8-hour shifts.They are not militarized ordeputized,and have no supervisory or monitorial duties. The guards wereexcluded from the unit as certified by the Regional Director followingthe consent election referred to in Section III, above, and they were notcovered by the subsequent contract between the Company andthe AFL.Although the record does not disclose that the guards have interestsor duties which.would of necessity prevent their inclusion in the presentbargaining unit,in the absence of any compelling circumstances warrant-ing a departure therefrom,we shall adhere to our usual practice and notdisturb the contract unit established as the result of collective bargainingbetween the Company and the AFL; we shall,therefore,exclude theguards.5We find that all production,mechanical,maintenance,and shippingroom workers employed by the Company at its Wilmington,Ohio, plant,SThe pertinent clause of thecontractreads as follows:Article14.This agreement shall become in full force and effect on the dayand year firstabove written and shall continue until February27, 1946afterwhich date it will be con-sidered acontinuous agreementuntileitherparty heretoseeking to terminate,change, oramend this agreementby mutualconsentshall give to the other party sixty (60) days noticeinwriting of such termination changes or amendment.8SeeMatterof ColgatePalmolive-PeetCompany, 63 N. L.R. B. 1184.'The Field Examiner reported that the CIO submitted 170 cards, bearing thenames ofcompany employees.Thereare approximately225 employeesin the appropriate unit.The AFLrelies uponitsprior contract with the Companyas evidenceof its interest in theinstant proceeding.5SeeMatter of Petersen& Lytle,60N. L. R. B. 1070. 450DECISIONSOF NATIONALLABOR RELATIONS BOARDbut excluding office employees, guards, foremen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Irwin Auger BitCompany,Wilmington, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject.to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by International Union, United Automobile,Aircraft and Agricultural ImplementWorkers of America (UAW-CIO), or by International Union, United AutomobileWorkers ofAmerica, AFL, for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.